Citation Nr: 0936788	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial separate rating in excess of 30 
percent for coronary artery disease, hypertensive heart 
disease prior to March 29, 2005.

3.  Entitlement to a separate rating in excess of 60 percent 
for coronary artery disease, hypertensive heart disease as of 
March 29, 2005.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2004 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
hypertension and assigned an initial 10 percent rating.  
During the pendency of this appeal a November 2004 decision 
of the Decision Review Officer (DRO) granted as separate, 
service connection for hypertensive heart disease/coronary 
disease as a partial grant of the issue on appeal and 
assigned a separate 30 percent rating.  The Board finds that 
this separate rating is also on appeal as it is intertwined 
with the hypertension appeal.  This case also comes before 
the Board from a March 2006 rating decision that denied 
entitlement to TDIU.  Also in March 2006, the RO increased 
the rating of the hypertensive heart disease/coronary artery 
disease from 30 percent to 60 percent effective March 29, 
2005.  However, this increased rating does not constitute a 
full grant of all benefits possible, and as the Veteran has 
not withdrawn his claim, the issue concerning entitlement to 
an increased rating for the hypertension, to include the 
heart disease is still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The Board remanded this matter in October 2007 for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.




FINDINGS OF FACT

1.  Since initial entitlement, the Veteran's hypertension has 
been manifested by systolic pressure predominantly less than 
200 and diastolic pressure predominantly less than 110.

2.  From initial entitlement prior to March 29, 2005 the 
Veteran's hypertensive heart disease has been manifested by 
an ejection fraction of 55-60 percent or greater, with mild 
left ventricle hypertrophy with normal left ventricular 
function and no evidence of congestive heart failure, nor is 
there evidence suggestive of a workload of between 3 and 5 
metabolic equivalents (METs) resulting in dyspnea, fatigue, 
angina or syncope.

3.  As of March 29, 2005 the Veteran's hypertensive heart 
disease has been manifested by a workload of between 3 and 5 
metabolic equivalents (METs) shown in June 2005 and an 
ejection fraction from 50-60 percent but with no evidence of 
congestive heart failure.

4.  The Veteran's service-connected disabilities consist of 
hypertensive heart disease which is rated as 60 percent and 
hypertension which is rated as 10 percent disabling.  The 
combined rating is 60 percent disabling.

5.  The combined disability rating of 60 percent disabling 
stems from a disability affecting a single body system, in 
this case the cardiovascular system.

6.  The Veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease have not been met 
prior to March 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2008).

3.  The criteria for a disability rating in excess of 60 
percent for hypertensive heart disease have not been met as 
of March 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7007 Diagnostic Code 7007 
(2008).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal for 
service connection for hypertension was received in June 2000 
and service connection was denied by the RO in an October 
2000 determination that found that new and material evidence 
had not been submitted to reopen a previously denied claim.  
The Veteran appealed this denial to the Board which in a May 
2003 decision, reopened, and remanded the matter to the RO.  
Thereafter, while the matter was still on remand status, the 
RO granted service connection for this issue in July 2004, 
and also granted a separate service connection in November 
2004 for associated hypertensive heart disease stemming from 
the original claim.  The Veteran has appealed the initial 
ratings assigned for these disorders as well as the staged 
increase for the heart disease.  In this case, the VA's duty 
to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant in 
February 2006 and November 2007 addressing the increased 
initial rating claims.  Additional notice detailing the RO's 
requests for medical evidence from the VA Medical Center and 
Social Security was sent in August 2008.  The matter was 
readjudicated by the RO in a May 2009 supplemental statement 
of the case.

Regarding the TDIU issue, the Veteran filed his claim for 
entitlement to TDIU in August 2004.  A duty to assist letter 
addressing this issue was sent in October 2004, prior to the 
March 2006 adjudication of this matter on appeal.  Additional 
notice was sent in the November 2007 and August 2008 letters 
that also addressed the increased rating claims. 

The duty to assist letters notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  Moreover, 
applying the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Although in this matter there was 
no notice provided before the grant of service connection 
because the initial rating predates the enactment of the 
current section 5103(a) requirements in 2000, the subsequent 
notice that was provided was legally sufficient.  VA's duty 
to notify in this case has been satisfied.  See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).    

In this case, the Veteran was sent a letter in November 2007 
which in addition to discussing the general criteria for a 
disability rating, the letter also provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  This letter also addressed the criteria for an 
effective date.  

Even if this letter were deemed insufficient as it did not 
address with specificity the criteria for adjudicating the 
hypertension and hypertensive heart disease under pertinent 
criteria, the Veteran was provided detailed information 
regarding the applicable criteria for these disorders by the 
statement of the case (SOC) sent in November 2004 and the 
supplemental statements of the case issued in March 2007 and 
most recently in May 2009 when it reajudicated the claim.  
The Veteran has provided arguments and multiple briefs from 
his representative throughout the course of his appeal 
including a brief in September 2007, referenced by the most 
recent brief of August 2009, where the symptoms and criteria 
was described in detail.  The Board notes that the 
representative also made reference to rating criteria for 
hypertension in effect prior to the effective date of the 
claim filed in June 2000; such criteria is not applicable in 
this matter and thus there is no need for the RO to address 
it.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Social Security records have partially been obtained for the 
years 1990 to 1995.  An attempt to obtain complete Social 
Security records has been met with a February 2009 response 
from Social Security indicating that the records are not 
available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2009 provided current assessments of the 
Veteran's disability based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating and TDIU

The Veteran contends that he is entitled to higher 
evaluations for his hypertension and hypertensive heart 
disease.  He is currently in receipt of an initial 10 percent 
rating for hypertension from June 9, 2000.  He is also in 
receipt of a separate 30 percent rating for hypertensive 
heart disease from initial entitlement since June 9, 2000 and 
a 60 percent rating for this as of March 29, 2005.  This date 
for the increase was selected by the RO in its March 2006 
rating decision based on what it perceived as a claim for an 
increased rating filed on March 29, 2005, despite the matter 
having been on appeal since June 9, 2000.  The basis for the 
60 percent rating was a June 2005 VA examination that showed 
findings consistent with a 60 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

The Board notes that while the criteria for cardiovascular 
disorders was most recently revised in September 2006, there 
was no substantive change regarding the criteria pertinent to 
the claims on appeal.  See 71 FR52460, Sept 6, 2006.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, a 30 
percent evaluation is assigned when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or if there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The RO has also alternately rated the hypertensive 
heart disease under Diagnostic Code 7005 for coronary artery 
disease which has the identical criteria as 7007 and cannot 
be considered separately from the hypertensive heart disease 
as such would constitute pyramiding.  38 C.F.R. § 4.14.

Pursuant to 38 C.F.R. § 1.104, Diagnostic Code 7101 (2008), 
for hypertensive vascular disease, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more; 40 percent when 
diastolic pressure is predominantly 120 or more; and 60 
percent when diastolic pressure is predominantly 130 or more.

A note in the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute. 38 C.F.R. § 4.104, Note 2 (2008).  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used to rate the Veteran. Id.

As indicated above, the RO assigned a separate disability 
rating for hypertension, pursuant to 38 C.F.R. § 4.104 
Diagnostic Code 7101, Note (3) which advises to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Among the evidence submitted by the Veteran in support of his 
claim were VA medical records from Lakeview Medical Center 
from June 1997 showing he was hospitalized for severe chest 
pain, with cardiac workup showing findings of left 
ventricular hypertrophy, mild mitral regurgitation and normal 
bi-ventricular and systolic contractibility.  Chest X-ray 
from this hospitalization showed no evidence of acute 
cardiopulmonary disease.  Stress echocardiogram was negative 
and showed a workload of 7.9 METS.  The electrocardiogram 
(EKG) showed left axis deviation suggestive of left 
ventricular hypertrophy and the echocardiogram showed 
evidence of some left ventricular hypertrophy with a small 
amount of pericardial effusion.  The Veteran cited these 
records as a basis for an initial rating in excess of 30 
percent disabling.

Primary care and nursing notes from 2000 up to September 2003 
repeatedly showed on examination that his heart had regular 
rate and rhythm, with no murmurs, rubs or gallops and chest 
was clear to auscultation.  His blood pressure readings 
repeatedly showed systolic function ranging from the 130's to 
the 160's, but mostly in the 140's to 150's.  Diastolic 
readings ranged from the 70's to over 100.  Blood pressure 
readings for 2000 were as follows: from February 2000 it was 
150/79, in April 2000 they were 158/93 and158/100, in June 
2000 it was149/85 and September 2000 it was 150/81.  His 
pulse rate from February 2000 and September of 2000 was 93 
and 89 respectively.  In September 2000 he was instructed on 
the use and care of a home blood pressure machine.  The 
assessment in September 2000 was that he had hypertension 
with fair control.  He was to continue with his current 
medication regimen.  In January 2001 his hypertension was 
stable with a reading of 123/74.  The rest of 2001 revealed 
readings of 134/70 in March 2001, and records from August 
2001 revealed home readings averaging 130-150/80 with 
clinical reading of 144/81.  In October 2001 the home 
readings were 150/80 with clinical readings of 155/94 and 
147/85.  The records from 2000 through 2001 showed treatment 
for psychiatric complaints and headaches which were later 
linked to his stress and psychiatric complaints.  In December 
2001 he was noted to be taking Naproxen for his headaches 
with side effects shown to be chest pain where the heart 
hurts and he was instructed to stop this medication. 

In January 2002 his blood pressure readings were 156/98 and 
146/82.  The hypertension was deemed to be in fair control 
and he was to continue the present medication regimen.  In 
February 2002 his blood pressure was 144/104 and the 
assessment was hypertension historically not controlled but 
higher than usual this visit.  The elevated blood pressures 
revealed readings of 133/81 in May 2002, 160/99 and 166/99 in 
October 2002 and 142/88 in November 2002.  The November 2002 
note assessed the hypertension was less than optimal and the 
difficulty the Veteran had with controlling it.  

The records from 2003 revealed blood pressure readings of 
155/81 in February 2003.  A March 2003 note revealed readings 
of 155/102 and 152/101 with an assessment that hypertension 
was not controlled, but that this may be due to Fosinopril 
having been inadvertently stopped.  He was restarted on this 
medication.  In September 2003 his blood pressure was 162/80.  
Chest examination was regular rate and volume, but he had S4.  
The assessment was hypertension and he was to begin Ace I 
Fosinopril and discontinue all other hypertensive medications 
with which he was noted to be noncompliant.  

Confidential echocardiogram (echo) reports from February 2004 
revealed findings that included normal left ventricle 
ejection fraction, mild tricuspid regurgitation (TR), mildly 
dilated right ventricle.  Other conclusions included findings 
of mild left ventricular hypertrophy, normal aorta and valves 
and ejection fraction greater than 55 percent.  There were no 
regional wall abnormalities.  The summary was normal left 
ventricular systolic function and impaired relaxation.  

The Veteran's pulse rate from 2000 to 2004 generally ranged 
from the low 80's to low 90's.  

A March 2004 VA hypertension examination noted the Veteran to 
have multiple medical problems including hypertension.  He 
reported his history of hypertension dating back to 
the1980's.  Physical examination revealed him to have a pulse 
of 90 beats per minute, blood pressure was 137/89.  He was in 
no acute distress.  Carotids were 2+ without bruits. No 
lymphadenopathy or thyroidomegaly was shown.  He was morbidly 
obese.  PMI was not palpated.  Heart tones, S1, S2 were 
present.  There were no murmurs, gallops or rubs.  Chest was 
clear to auscultation and percussion.  The abdomen was too 
obese to palpate any organs.  Extremities had no clubbing or 
cyanosis or peripheral edema.  All peripheral pulses were 
present.  Good strength and sensation were noted bilaterally.  
Chest X-ray from February 2004 were read as normal.  Labs 
were significant for a glucose of 140 but otherwise normal 
BUN and creatinine.  Echocardiogram done in February 2004 
although listed as having been read as normal, actually 
showed a mild LV hypertrophy with normal LV function and 
ejection fraction of 55 percent, but with E to A reversal, 
and the mitral valve inflow compatible with diastolic 
dysfunction.  TSH had been obtained on several occasions, 
most recently in 2002 and it was normal.  The impression 
included type II diabetes mellitus, systemic hypertension, 
systemic heart disease with the echocardiogram evidence of 
normal LV function, but diastolic dysfunction present.  No 
signs or symptoms of congestive heart failure were shown.  

The examiner then answered questions regarding the etiology 
of the hypertension and heart problems, with no discussion as 
to the current level of disability, except to note that his 
current ejection fraction of 55 percent was normal.  

In a June 2004 new patient note, the Veteran was noted on 
physical examination to have cardiovascular examination 
showing his heart with regular rate and rhythm, with no 
murmurs, rubs or gallops and chest was clear to auscultation.  
His blood pressure was 138/88 in June 2004.  In November 
2004, he reported having chest pressure whenever he becomes 
agitated or angry or if he walks 3 blocks.  His symptoms were 
relieved by calming himself and rest.  He did not want any 
stress tests or further diagnostics for chest pain.  His past 
medical history was significant for hypertension and one 
episode of pericarditis.  Examination revealed his heart had 
regular rate in the 90's and S1, S2 were normal, without 
murmur and lungs were clear to auscultation.  His blood 
pressure was 142/84.  He was assessed with chest pain and was 
not interested in any stress test at this time.  He reported 
a history of positive stress test at this time and had 
several risk factors and a pattern of stable angina.  He 
refused ischemic workup despite doctors trying to convince 
him to do so.  He was also diagnosed with hypertension and 
was started on Metroprolol giving his combination of blood 
pressure was not at gal and likely had coronary artery 
disease (CAD).  His pulse today was 96.  The last echo showed 
diastolic dysfunction and he definitely needed better 
hypertension control.  

A January 2005 telephone triage note revealed ongoing 
complaints of chest tightness and short windedness, with the 
Veteran reporting these symptoms present since the end of 
November when he was given medications.  He did not go to the 
emergency room when he had the symptoms in November.  He did 
not want to stop taking the medications until he talked to a 
doctor but was advised during this phone call to stop taking 
it and to go to the emergency room (ER) if the symptoms 
persisted.  An April 2005 nursing outpatient note revealed 
blood pressure of 147/89.  He was noted to not tolerate the 
Metroprolol and stopped taking it in January 2005.  His 
medication regimen was adjusted to improve blood pressure 
control.  

A May 2005 confidential echo report again revealed normal 
chamber and valves, left ventricular systolic function was 
normal and left ventricular ejection fraction was 
approximately 60 percent.  He had normal right ventricular 
function.  Aortic root was normal size, Doppler trace TR was 
shown.  The conclusion was again normal left ventricular 
systolic function and impaired relaxation.  

Chest X-rays from September 2000, October 2001 and January 
2002 were all normal.  Likewise chest X-rays from February 
2004 and May 2005 were normal. 

A June 2005 VA heart disorders examination included review of 
the claims file and examination of the Veteran.  His medical 
history was significant for history of daily angina and 
dyspnea on moderate exertion.  He never had syncope, fatigue 
or dizziness.  He had history of surgery and referred to the 
General examination for the surgical history.  He had no 
history of trauma, cardiac neoplasm, myocardial infarction, 
congestive heart disease or other heart disease.  Examination 
revealed him to be in no acute distress.  Cardiac and 
respiratory examination were normal.  There was no peripheral 
edema.  Stress test results yielded an activity level of at 
least 4 METS.  Ejection fraction was more than 50 percent.  
Heart size was normal based on echocardiogram.  
ECG/Holter/Echo was summarized as showing normal LV systolic 
function and impaired relaxation.  The EKG and chest X-ray 
did not meet the criteria for LVH.  The diagnosis was 
hypertension.  In response to the question of the general 
occupational effect, the examiner noted that the Veteran was 
not employed.  There was no effect on daily activities.  The 
examiner noted that as per the current Echo there was no LVH 
but in February 2004 there was LVH.  The examiner referred to 
the General examination for further explanation.  

The report of a June 2005 VA general medical examination 
revealed cardiac review of systems was positive for cardiac 
symptoms with weekly angina.  He also reported dyspnea on 
moderate exertion.  He denied any history of syncope, fatigue 
or dizziness.  His history was positive for hypertensive 
heart disease but negative for any other heart disease.  He 
was noted to have had a cardiac catheterization done at a 
hospital but with no intervention done as per the Veteran 
they did not find anything.  There was no record in the 
claims file.  Physical examination revealed pulse of 90, 
respiratory rate of 16/min.  Multiple blood pressure readings 
were 186/104, 190/110, 156/96.  He was noted to be 72 inches 
tall and 290 pounds.  Pulmonary examination was normal 
including auscultation and percussion.  Cardiovascular 
examination revealed S1, S2 regular rhythm, without murmurs, 
clicks or pericardial rub.  JVD was absent and PMI was in the 
5th ICS.  The June 2005 echocardiogram results were recited 
and noted to show conclusion of normal LV systolic function 
and impaired relaxation.  Chest X-ray compared to February 
2004 showed no change and the impression was normal study.  
The final diagnosis was hypertensive heart disease.  

Regarding effect on employment he was noted to not be 
employed.  There were no effects on activities of daily 
living.  It was noted that the current echocardiogram was 
normal but the previous echocardiogram from February 2004 
showed mild LVH (or mild hypertensive heart disease).  It was 
also noted that echocardiogram findings were operator 
dependent.  The opinion regarding his ability to work stated 
that at present, considering his uncontrolled hypertension, 
he was not suitable to do strenuous work but was capable of 
an office job, clerical work or other jobs not requiring 
physical exertion.  The examiner noted that he did not have 
the report from Lakeside Hospital that the Veteran reported 
was normal.  

A June 2005 neurological note revealed a blood pressure of 
139/81.  In August 2005 telephone visit, he complained that 
the Benztrophine he was now taking was making his heart hurt 
and claimed his chest area around his heart was sore and the 
Benztrophine had increased the pain.  He wanted to stop it 
but it was helping with some neurological complaints he was 
having.  The doctor did not think the complaints sounded like 
angina, but advised him to attend primary care clinic for an 
earlier appointment.  Meanwhile he was to discontinue the 
Benztrophine and try Amantadine.  Records from January 2006 
showed a blood pressure of 139/87.  In February 2006 he was 
seen for pain medications and was noted to have tachycardia, 
with his pulse from 121-129.  His pulse rate was verified per 
radial pulse and apical pulse rates.  He denied shortness of 
breath. Other records from February 2006 showed his blood 
pressure was 141/58 and 127/98.  In March 2006 his blood 
pressure was 136/98 and 144/91, and in April and May 2006 his 
blood pressure was 167/86 and 172/102 respectively.  In May 
2006 he had no severe complaints such as headache, dizziness, 
blurred vision, chest pain or shortness of breath.   Readings 
from June 2006, July 2006 and August 2006 were 134/90,144/87 
and 146/88 respectively.  The records from early 2007 
revealed blood pressure readings in January 2007 and February 
2007 to respectively be 140/90 and 135/85.  The February 2007 
note reported that his blood pressure remained in range on 
his current medication regimen.  In June 2007 his blood 
pressure was 145/99, with manual reading of 138/98.  In July 
2007 his blood pressure was 153/103 with manual reading of 
138/98.  

Except where otherwise noted, primary care and nursing 
records from 2005 through 2007 repeatedly showed his heart 
with regular rate and rhythm, with no murmurs, rubs or 
gallops and chest was clear to auscultation.  His pulse rate 
from 2005 through 2007 primarily ranged from the high 80's to 
the 90's and occasionally the low 100's with some rates as 
low as 77 in August 2007 to a high of 129 reported in the 
February 2006 record which determined him to have 
tachycardia.  

A July 2007 medical opinion stated that the Veteran is 
unemployable.  He was noted to be service connected for 
hypertensive heart disease and hypertensive valvular disease.  
He was also noted to have anxiety problems.  It was opined 
that he was unable to do physical work.  It was also noted 
that almost all jobs require he be around people and that 
being around people results in increased anxiety which 
results in chest pain in the cardiac area.  He was deemed 
permanently and totally disabled from work.  

In August 2007, records his blood pressure readings were 
147/97 and 154/78.  In October 2007 his blood pressure was 
149/93 with manual reading of 130/80 and another note from 
the same month gave a manual reading of 160/100.  In January 
2008 his blood pressure was 140/90, with an impression that 
included hypertension with blood pressure borderline high.  
He also continued having symptoms of headaches which the 
records throughout reflect were related to tension or were 
otherwise psychogenic in nature, and there were questions in 
this January 2008 record as to whether the high blood 
pressure reading may be due to his headaches.  Plans included 
further evaluation for hypertension.  Other readings from 
January 2008, February 2008 and March 2008 were 135/90, 
123/68 and 130/78.  In May 2008 he was noted to report his 
home blood pressure readings were in the range of 140-160 and 
clinical readings in records from this month were 143/87, 
144/94 with manual reading of 140/100.  His hypertension was 
noted to be elevated in May 2008 and he was offered referral 
to a dietitian which he declined. Records from July 2008 
showed blood pressure readings of 130/81 and 132/90.  In 
August 2008 his blood pressure readings were 135/72, 150/79, 
143/78 and 140/90.  In September 2008 his blood pressure was 
146/88.  His pulse rate from 2007 to 2008 were generally in 
the 80's and 90's, with some readings in the low 100's.  The 
lowest pulse of 73 was shown in August 2007 and the highest 
pulse of 110 was shown in June 2007.

The report of a March 2009 VA hypertension examination 
included review of the claims file and examination of the 
Veteran.  It was noted that the Veteran to have progressively 
worsening hypertension requiring additional medications, with 
no side effects reported from current treatment.  His current 
medications included Ace Inhibitor, Calcium channel blocker, 
Thiazide and Diuretics.  He had no history of hypertensive 
renal disease, nor of epistaxis, headaches or stroke/TIA 
related to renal disease.  He did have hypertensive heart 
disease documented in 1997 with LVH and mild MR.  On 
examination his general appearance was of being in no 
distress.  His blood pressure was 181/93.  His pulse was 101 
beats per minute and respiration was 20.  He weighed 255 
pounds, with history of weight loss of 10 percent compared to 
baseline. On hypertensive cardiovascular examination he had 
regular rhythm, and both JVD and pericardial rub were absent.  
Heart sounds were S1, S2, without murmur.  Hypertensive 
pulmonary examination revealed that his breath sounds were 
clear throughout and there was no peripheral edema.  Repeated 
blood pressure readings were 161/117, 146/99 and 147/97.

Diagnostic testing included EKG which should normal sinus 
rhythm and rate 86, with left axis deviation.  Echocardiogram 
showed normal LV and RV systolic function and normal 
excursion of aortic, tricuspid and mitral valves.  A 
confidential Echo report from February 2004 was included 
which had shown findings including an ejection fraction of 
more than 55 percent and mild LVH, summarized as normal LV 
systolic function and impaired relaxation.  The final summary 
of the February 2004 report was that it was normal.   X-ray 
from March 2009 compared with prior chest study of May 2005 
was that there has been no interval change.  The heart size 
was normal.  No active airspace disease, effusion or mass was 
seen.  

The exercise stress test done in March 2009 for the VA 
examination revealed a baseline heart rate of 77 beats per 
minute, baseline blood pressure was 134/98 and baseline EKG 
was NSR, with no ST/T abnormalities.  Exercise time was 3:26 
minutes with symptoms of chest discomfort which terminated 
the test.  The resultant METS was 4.80 and maximum heart rate 
was 133 beats per minute and maximum blood pressure was 
170/83.  The conclusion was suboptimal exercise EKG stress as 
target heart rate was not reached.  No inducible ischemia by 
EKG for this suboptimal exercise stress test.  The heart size 
was again confirmed normal by echocardiogram.  

The diagnosis was essential hypertension.  There were other 
complications related to the hypertension in the form of left 
ventricular hypertrophy (LVT) and hypertensive heart disease 
was present.  

Regarding the effects of this hypertensive heart disease on 
the Veteran's occupational activities, he was noted to not be 
employed.  There were mild effects on chores and shopping, 
moderate effect on sports and recreation.  There was no 
effect on travel, feeding, bathing, dressing or toileting.  
The examiner commented regarding the Veteran's employability 
was that he was unable to continue his work as a prison guard 
due to being sent home on multiple occasions due to elevated 
blood pressure and angina like chest pain.  As such he was 
not suitable to work in his trained field due to his 
recurring chest pain and difficulty controlling blood 
pressure.  The examiner could not comment on the extent that 
his mental health issues prevented him from working and would 
need a mental health examination to ascertain this.  The 
examiner deferred the heart disease discussion to the 
cardiology examination. Based solely on hypertension, 
sedentary, low stress employment may be feasible for this 
Veteran, presuming no preclusions related to mental health 
issues.  He was noted to be retired from combined years as 
prison guard and police officer.

The March 2009 VA heart examination included review of the 
claims file and examination of the Veteran.  It noted the 
Veteran to have a history of hypertensive heart disease with 
no other type of heart disease noted.  He was noted to be on 
continuous medication.  He had a history of daily fatigue and 
chest pain.  He had weekly dizziness, but no syncope.  His 
general appearance was well built, nourished, alert and 
oriented.  His pulse was 83 beats per minute, respiratory 
rate was 20 and blood pressure was 120/95.  Cardiac 
examination findings revealed that JVD was absent, PMI was in 
the 4th intercostal, S1, S2, regular rate and rhythm, without 
murmur, clicks or pericardial rubs.  Hypertensive pulmonary 
examination again showed that his breath sounds were clear 
throughout and there was no peripheral edema.  Stress tests 
revealed 5 METS and ejection fraction was less than 50 
percent.  The heart size was deemed normal based on 
echocardiogram.  ECG results showed normal sinus rhythm, left 
axis deviation, no LVH.  Echocardiogram showed normal left 
ventricular ejection fraction and no evidence of LVH.  The 
diagnosis was hypertension with no evidence of hypertensive 
heart disease.  The examiner noted that he was to determine 
whether service connected cardiovascular disabilities render 
him unemployable.  Based on review of the VA's records, the 
examiner opined that there was no evidence of hypertensive 
heart disease or decompensation at the present time.  It was 
possible that if the blood pressure was poorly controlled, 
then it may render the Veteran unemployable due to the above 
symptoms.  The rationale for the opinion was based on the 
examination and diagnostic testing such as EKG, and 
echocardiogram revealing no evidence of hypertensive heart 
disease.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the Veteran's hypertensive heart disease 
prior to March 29, 2005, as the evidence from initial 
entitlement up to that date fails to show evidence of more 
than one episode of acute congestive heart failure in the 
past year, nor is his workload shown to be between 3 and 5 
METs, nor is there evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  To the 
contrary, the evidence repeatedly shows that generally his 
cardiac findings from 2000 to 2003 were unremarkable, up to 
September 2003 when a S4 beat was noted, but otherwise was 
regular in rate and volume.  He had an ejection fraction of 
greater than 55 percent shown in the February 2004 echo, with 
the March 2004 VA examination noting no more than a mild LV 
hypertrophy with some diastolic dysfunction, but with 
echocardiogram findings of normal LV function, with the 
ejection fraction of 55 percent again noted.  A May 2005 
echocardiogram shows an improved ejection fraction of 60 
percent, with normal LV and RV function.  The findings from 
the February 2004 echo and May 2005 echo yielded the same 
conclusions of normal LV systolic function and impaired 
relaxation.  While there was some evidence of chest pain 
shown in November 2004 and again in January 2005 reported, 
there is no evidence to suggest he was suffering from 
congestive heart failure and he was noted to refuse ischemic 
workup.  None of the other records up to March 2005 suggest 
any episodes of congestive heart failure or of findings that 
would meet the criteria for a rating in excess of 30 percent 
disabling.

Accordingly, the findings from the records and examination 
reports up to the March 29, 2005 date of increase fail to 
meet the criteria for a 60 percent rating for the 
cardiovascular complaint.  

As pertaining to whether the evidence as of March 29, 2005 
warrants a 60 percent rating, the Board finds that the 
evidence, as discussed above fails to show evidence of 
chronic congestive heart failure.  Nor is there shown to be a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, nor is there evidence of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Repeatedly cardiovascular findings shown on 
general follow-up records from 2005 through 2007 to be 
unremarkable, except for the finding of tachycardia noted in 
February 2006.  Repeatedly chest X-rays were unremarkable, 
and there were no findings of congestive heart failure.  Of 
note the findings from the March 2009 VA heart examination 
showed his stress test reached 5 METS and his ejection 
fraction was 50 percent.  No evidence of LVH is shown on the 
diagnostic testing, and the examiner opined that there was no 
evidence of hypertensive heart disease or decompensation at 
present. 

The evidence is also against an initial rating in excess of 
10 percent for the Veteran's hypertension.  The blood 
pressure readings, which have been reported at length above, 
do not reflect the Veteran's diastolic pressure to be 
predominantly 110 or more, nor do they reflect his systolic 
pressure to be predominantly 200 or more.  Thus the criteria 
for a 20 percent rating is not shown.  

The Veteran has contended that the symptoms shown in the 
medical evidence warrant a higher rating for his heart 
disorder and his hypertension.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006). However, the Court has also held that lay persons, 
such as the Veteran are not qualified to offer an opinion 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
reporting symptoms from his cardiovascular problems, however 
the criteria addressing the disability ratings for 
cardiovascular problems including hypertension all require 
specific medical expertise. 

Thus, the preponderance of the evidence is against a 30 
percent initial rating for the Veteran's service-connected 
hypertensive heart disease prior to March 29, 2005 and 
against a 60 percent rating for this disorder as of that 
date.  The preponderance of the evidence is also against an 
initial rating in excess of 10 percent for hypertension.

TDIU Benefits  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities 
are hypertension rated as 10 percent disabling and his 
hypertensive heart disease rated as 60 percent disabling.  No 
additional service-connected disabilities are present.  His 
combined rating for these 2 disorders is 60 percent 
disabling.  38 C.F.R. § 4.25 (2008).  Thus, the Veteran fails 
to meet the minimum threshold criteria for TDIU under 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  However, the Board notes 
the Veteran's service-connected disabilities stems from 
disabilities affecting a single body system, the 
cardiovascular system.   Therefore, the percentage criteria 
for TDIU are met, as his hypertension and hypertensive heart 
disease, are considered as one single 60-percent disability 
due to their common etiology.  38 C.F.R. § 4.16(a).



However, the evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
veteran's service- connected disabilities alone prevent him 
from engaging in substantially gainful employment.

A review of the evidence reflects a balance of positive and 
negative evidence as to whether these service connected 
disabilities preclude substantially gainful employment.  
Among the favorable evidence is the July 2007 medical opinion 
that determined the Veteran was unemployable based on his 
hypertension and hypertensive heart disease, as the stress of 
being around people would result in chest pain in the cardiac 
area.  This opinion deemed him permanently and totally 
disabled from work.  The less favorable evidence came from 
the March 2009 VA hypertension examination where the examiner 
deemed the Veteran to be disabled from his trained field as a 
prison guard due to elevated blood pressure and angina like 
symptoms, but the examiner then stated that sedentary, low 
stress employment was possibly feasible for this Veteran 
based on his hypertension.  The examiner deferred any opinion 
as to the impact on employability from the heart disease 
itself to the heart disease examiner.  The March 2009 opinion 
from the examiner for the heart disease examination is 
unfavorable regarding the impact of the heart disease itself 
on the Veteran's employability, as the examiner found no 
evidence of hypertensive heart disease at this time.  However 
this examiner did speculate that if the Veteran's blood 
pressure was poorly controlled it could possibly render the 
Veteran unemployable.  A review of the evidence overall 
reflects the Veteran's blood pressure to generally be 
elevated and thus could arguably be described as being in 
poor control. 

For these reasons, the Board finds that the evidence is in 
equipoise as to whether the Veteran's service-connected 
disabilities are of such severity as to render him unable to 
obtain or maintain substantially gainful employment.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the balance of the evidence supports a grant 
TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

A rating in excess of 30 percent for hypertensive heart 
disease from initial entitlement to March 29, 2005 is denied.

A rating in excess of 60 percent for hypertensive heart 
disease from initial entitlement to March 29, 2005 is denied.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


